Citation Nr: 0007776	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to April 
1980.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from September and November 1992 rating 
decisions of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Service connection for status-post arthroscopy with 
meniscectomy of the left knee was granted in a March 2000 
rating decision.


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim on appeal stems from September and November 1992 
rating decisions that declined to reopen a claim for service 
connection for a left knee disorder on the grounds that no 
new and material evidence had been submitted to warrant 
reopening.

The appellant offered testimony before the undersigned at a 
Travel Board hearing held on January 13, 2000.  Subsequent to 
the hearing, the appellant reported for a VA examination 
scheduled at the direction of this Board Member.

In March 2000, the claim for service connection for a left 
knee disorder was reopened and service connection for status-
post arthroscopy with meniscectomy of the left knee was 
granted.  This represents a full grant of the benefit sought 
on appeal.  No other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved concerning this 
issue.  There are no additional issues pending before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


ORDER

The petition for appellate review as to the claim for service 
connection for a left knee disorder is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

